UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 7, 2013 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 1222 Vine Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE On February 7, 2013, Heritage Oaks Bancorp (NASDAQ:HEOP) (the “Company”), parent company of Heritage Oaks Bank, issued a press release to announce the Company’s plans for Ms. Simone Lagomarsino, President and CEO, and Mr. Mark K. Olson, Executive Vice President and Chief Financial Officer to participate in the FIG Partners West Coast Bank CEO Conference.Ms. Lagomarsino will also participate on the “Best Credit Recovery Stories” panel held on February 7, 2013, at 2:45 p.m. PST as part of the conference. A copy of the press release discussing Item 7.01 is attached to this 8-K as Exhibit 99.1. A copy of the slide presentation to be used at the conference is attached to this 8-K as Exhibit 99.2, and will be available on the Company’s website at www.heritageoaksbancorp.com under the heading “Presentations”. ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits ExhibitNo. Description Press Release dated February 7, 2013 Investor Presentation February 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 7, 2013 Heritage Oaks Bancorp By: /s/ Mark Olson Mark Olson Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated February 7, 2013 Investor Presentation February 2013
